11/23/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 20-0277

                              Case No. DA 20-0277



BRANDY J. PERSOMA,


               Petitioner/Appellant,

                    And

TYLER S. PERSOMA,

             Respondent/Appellee.


ORDER GRANTING EXTENSION OF TIME TO FILE RESPONSE BRIEF

                On Appeal from the Montana Fourteenth Judicial
                      District Court, Musselshell County
                      Lower Court Docket No. DR 16-02
                   Before District Judge Randal I. Spaulding


      Upon motion of Respondent/Appellee through counsel, Petitioner/Appellant

pro se Brandy J. Persoma having no objection thereto, and pursuant to Rule 26(1),

Mont. R. App. P.:

      IT IS HEREBY ORDERED that Appellee is granted a 30 day extension

until December 27, 2020, in which to file his response to Opening Brief of

Appellant.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       November 23 2020